     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     SCOTT STEPHEN HOWARD
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )    Case No. 2:18-CR-100 JAM
                                                     )
11                   Plaintiff,                      )    STIPULATION AND [PROPOSED] ORDER
                                                     )    TO AMEND CONDITIONS OF RELEASE
12          v.                                       )
                                                     )
13   SCOTT STEPHEN HOWARD,                           )
                                                     )
14                   Defendant.                      )
                                                     )
15                                                   )
16
17          Plaintiff, United States of America, by and through Assistant United States Attorney
18   Amy Schuller Hitchcock, and Defendant Scott Howard, through his attorney Lexi P. Negin,
19   Assistant Federal Defender, hereby stipulate to amend his conditions of release to remove
20   condition 11 requiring Mr. Howard to submit to drug and/or alcohol testing. Mr. Howard’s
21   pretrial services officer, Renee Barsurto, indicates that Mr. Howard has consistently complied
22   with his conditions of pretrial release and tested negative for all substances since his release on
23   May 25, 2018, and requests that drug / alcohol testing condition be removed. Wherefore the
24   parties jointly request that this Honorable Court amend the release conditions by vacating
25   condition 11 of the May 25, 2018, Order for Release [Dkt. 8].
26          IT IS SO STIPULATED.
27   ///
28
      Stipulation and Order to Amend Conditions of       -1-
      Release
1    Dated: March 26, 2020                           HEATHER E. WILLIAMS
                                                     Federal Defender
2
3                                                    /s/ Lexi P. Negin
                                                     LEXI P. NEGIN
4                                                    Assistant Federal Defender
                                                     Attorney for SCOTT WILLIAMS BOY
5
6    Dated: March 26, 2020                           MCGREGOR W. SCOTT
                                                     United States Attorney
7
                                                     /s/ Amy Schuller Hitchock
8                                                    AMY SCHULLER HITCHCOK
                                                     Attorney for Plaintiff
9
10
                                                     ORDER
11
            The Court has read and considered the Stipulation to Amend Conditions of Release. The
12
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this
13
     Order, should be granted.
14
            THEREFORE, FOR GOOD CAUSE SHOWN:
15
            1. The conditions of release are hereby amended.
16
            2. Condition 11 of the Order for Release filed on May 25, 2018, is hereby vacated. All
17
     other conditions of release shall remain.
18
19          IT IS SO ORDERED.
20
21   Dated: March 26, 2020

22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of    -2-
      Release
